Citation Nr: 1520931	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-18 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1959 to January 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2013, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO in an informal hearing.  A report of this hearing is of record.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus is as likely as not a result of acoustic trauma sustained during his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).   The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In his May 2011 claim for service connection, the Veteran asserted he had experienced symptoms of tinnitus since his military service.  He also stated that he was exposed to artillery, mortar, small arms, and recoilless rifle fire noise while in service. 

At the outset, the Board finds that the Veteran was exposed to acoustic trauma while in the military.  His DD 214 indicates that he was a sharpshooter during his active service, and his credible testimony evidences exposure to acoustic trauma from gunfire.  Thus, the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2014).  

After the Veteran's separation from active service in 1960, there are no records pertaining to the Veteran until a May 1999 letter from Dr. S.C.S., a private ear, nose, and throat consultant.  In it, Dr. S.C.S. indicated that the Veteran had experienced a hearing loss disability "for many years."  The Veteran did not complain of tinnitus during this consultation.  Dr. S.C.S. did not provide an opinion as to date of onset of ear problems for the Veteran.  Rather, hearing loss was attributed to a long history of noise exposure.  

VA afforded the Veteran an examination in December 2011.  After reviewing the Veteran's STRs, the examiner noted that there were no audiogram tests performed at entry and separation from active service.  He also noted the lack of ear complaints on the medical history forms for both entry and separation examinations in June 1959 and January 1960, respectively.  

During the interview, the Veteran complained of progressively worsening hearing loss, which he reported had onset 16 years previously when he started wearing hearing aids.  The Veteran told the examiner that his tinnitus had started before the onset of his hearing loss, but he could not remember when.  After examining the Veteran, the examiner noted that the Veteran had asymmetrical hearing loss that was significantly poor on the left side.  Because the Veteran had reported hearing loss about 16 years prior, with tinnitus having onset some time earlier than that, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to acoustic trauma in the service.  

Next, in his June 2013 VA Form 9 Substantive Appeal, the Veteran alleged that he had experienced "ringing or hissing or some kind of constant noise" since his exposure to acoustic trauma in the military.  Specifically, the Veteran pointed to exposure to a 105 mm recoilless rifle without hearing protection during active duty.  The Veteran recalled speaking with an officer regarding the ringing in his ear.  According to the Veteran, the officer responded that "all soldiers in an infantry unit have ringing in their ears, it will not kill you."     

The Board is not aware of any other evidence of record pertaining to the Veteran's claim for tinnitus.  

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the negative nexus opinion in this case, the Board is satisfied that the tinnitus cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  The nexus opinion of the December 2011 examiner was based on an ambiguous timeline provided by the Veteran, and it was based solely on the Veteran's approximation of when his hearing loss began.  However, as noted by the examiner during his examination report, hearing loss may have started sooner, as the Veteran reported his wife noticing symptoms of hearing loss earlier.  Indeed, in the May 1999 letter, Dr. S.C.S. indicated that the Veteran had suffered from hearing loss for many years.  Thus, the nexus opinion of the December 2011 opinion was based on inadequate information and is therefore inadequate.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus.  Charles, supra.  In other words, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  Here, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  The Veteran's statements with regard to the onset of his tinnitus are consistent with each other in that they allege that tinnitus began during service or that tinnitus preexisted hearing loss.  These statements do not contradict each other.

From the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


